Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 are indefinite because the claim recites that one end is connected to another end yet the underlying independent claim sets forth that the segment extends only a fraction around so it is not clear how the segment can both extend only a fraction around yet have one end adjacent the other end. 
Claim 19 sets forth that the heat shield segment spans a fraction of an entire circumference yet the heat shield retainer is recited as engaging the first hook member and the second hook member therefore, in view of the disclosure, this would result in the heat shield retainer spanning the entire circumference, not merely a fraction. Therefore, the metes and bounds of the claim are not clear since there are multiple embodiments recited therein. The claim will be interpreted in the embodiment of there being a single shield since the majority of the subject matter is directed thereto. 
Claim 20 is indefinite for the same reasons as claim 19 particularly wherein claim 20 explicitly recites the idea of using merely a single shield, yet claim 19 recites the shield spanning a fraction of the circumference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4017123 to Horner et al. (“Horner”) in view of US 1601180 to Lindgren.
Regarding claim 1, Horner discloses a heat shield assembly, comprising: a first heat shield segment 42 having a first circumferential end (as evident from Fig.2, namely 46) and a second circumferential end spaced from the first circumferential end (as evident from Fig. 2, namely 44), wherein the heat shield segment spans a fraction of an entire circumference (as evident from Fig. 1, 2) and a first heat shield retainer 22 that engages with angled ends of the heat shield segment (see Fig. 2) but Horner does not clearly disclose that the first circumferential end including a first hook member and the second circumferential end including a second hook member, the retainer including a first clip member configured to engage the first hook member and a second clip member, wherein the first hook member and the first clip member each comprise a U-shaped profile in a circumferential cross section. Lindgren disclose such to the extent of 15 indicating hooked ends of a round segment that are retained with a retainer 18 with two clip members 19 forming U-shaped profiles (see Fig. 7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of substituting the retainer means of Horner with an equivalent retainer means of Lindgren merely incorporating the hooked ends 

Regarding claim 2, Horner in view of Lindgren discloses the heat shield assembly of claim 1 wherein the first hook member extends along at least a first portion of a length between an inboard end and an outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 4 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 3, Horner in view of Lindgren discloses the heat shield assembly of claim 2 wherein the first clip member extends along at least the first portion of the length between the inboard end and the outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 7 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 5, Horner in view of Lindgren discloses the heat shield assembly of claim 3 wherein the second hook member extends along at least a second portion of the length between an inboard end and an outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 4 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 6, Horner in view of Lindgren discloses the heat shield assembly of claim 5 wherein the second clip member extends along at least the second portion of the length between the inboard end and the outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 7 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 7, as best understood, Horner in view of Lindgren discloses the heat shield assembly of claim 6 wherein the second clip member is configured to engage the second hook member of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 7 of Lindgren with the same motivation provided in claim 1 in as much as disclosed in the instant application).

Regarding claim 8, Horner in view of Lindgren discloses the heat shield assembly of claim 6 further comprising a second heat shield segment and wherein the second clip member is configured to engage the second heat shield segment (as evident from Fig. 1 and 2 of Horner showing circumferentially successive segments and Fig. 7 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 14, Horner discloses a wheel having a wheel well and a brake mechanism (see Abstract) and a first heat shield segment 42 having a first circumferential end (as evident from Fig.2, namely 46) and a second circumferential end spaced from the first circumferential end (as evident from Fig. 2, namely 44), wherein the heat shield segment spans a fraction of an entire circumference (as evident from Fig. 1, 2) and a first heat shield retainer 22 that engages with angled ends of the heat shield segment (see Fig. 2) but Horner does not clearly disclose that the first circumferential end including a first hook member and the second circumferential end including a second hook member, the retainer including a first clip member configured to engage the first hook member and a second clip member, wherein the first hook member and the first clip member each comprise a U-shaped profile in a circumferential cross section. Lindgren disclose such to the extent of 15 indicating hooked ends of a round segment that are retained with a retainer 18 with two clip members 19 forming U-shaped profiles (see Fig. 7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of substituting the retainer means of Horner with an equivalent retainer means of Lindgren 

Regarding claim 15, Horner in view of Lindgren discloses the wheel assembly of claim 14 wherein the first hook member extends along at least a first portion of a length between an inboard end and an outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 4 of Lindgren with the same motivation provided in claim 1). 

Regarding claim 16, Horner in view of Lindgren discloses the wheel assembly of claim 15 wherein the wherein the first clip member extends along at least the first portion of the length between the inboard end and the outboard end of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 7 of Lindgren with the same motivation provided in claim 1).

Regarding claim 17, as best understood, Horner in view of Lindgren discloses the heat shield assembly of claim 14 wherein the second clip member is configured to engage the second hook member of the first heat shield segment (as evident from Fig. 2 of Horner and Fig. 7 of Lindgren with the same motivation provided in claim 1 in as much as disclosed in the instant application).

Regarding claim 18, Horner in view of Lindgren discloses the wheel assembly of claim 14 wherein the retainer includes a tab member (e.g. 24,26 which project from the retainer) configured for engagement with the wheel (as evident from Fig. 1, 2).

Regarding claim 19, as best understood, Horner discloses a method of assembling a heat shield assembly, comprising: positioning a first heat shield segment 42 having a first circumferential end (as 46) and a second circumferential end adjacent the first circumferential end (as evident from Fig. 2, namely 44), wherein the heat shield segment spans a fraction of an entire circumference (as evident from Fig. 1, 2) and sliding a first heat shield retainer 22 that engages with angled ends of the heat shield segment (see Fig. 2) but Horner does not clearly disclose that the first circumferential end including a first hook member and the second circumferential end including a second hook member, the retainer including a first clip member configured to engage the first hook member and a second clip member engaging the second hook member, wherein the first hook member and the first clip member each comprise a U-shaped profile in a circumferential cross section. Lindgren disclose such to the extent of 15 indicating hooked ends of a round segment that are retained with a retainer 18 with two clip members 19 forming U-shaped profiles (see Fig. 7) and the retainer clipping both hooked ends. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of substituting the retainer means of Horner with an equivalent retainer means of Lindgren merely incorporating the hooked ends of the segment engaging with a double-clipped retainer since such would yield predictable results of retaining the opposing ends of segments together and also reducing the number of shields so reducing the time for assembly. 

Regarding claim 20, as best understood, Horner discloses the assembly of claim 19 comprising a multi-segment heat shield (see Fig. 1,2 of Horner). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of Lindgren and US 20100025172 to Campbell

Regarding claim 9, Horner in view of Lindgren discloses the heat shield assembly of claim 1 but does not disclose a second heat shield retainer configured to engage the first circumferential end of the first heat 44a, 44b in Fig. 5). It would have been obvious to one of ordinary skill in the art to separate the retainer into two axially spaced apart retainers with the motivation of reducing weight of the wheel as less material would be required since the retainer would not need to extend the substantially entire axial length. 

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that claim 12 is setting forth radially spaced circumferential ends which has support in Fig. 5A.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments of 1/31/20 have been received but are moot in view of the new reference of Lindgren applied herein. Examiner notes that a phone call was made to applicant’s representative regarding the claims rejected under 35 USC 112(b), but upon further search and consideration, it was subsequently determined that at least the independent claims do not overcome the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/
Examiner, Art Unit 3617